Citation Nr: 1819905	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO. 14-07 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an effective date prior to March 4, 1999, for establishing service connection for schizophrenia.

2. Entitlement to an initial rating in excess of 50 percent prior to January 29, 2013, for schizophrenia.

3. Entitlement to an effective date prior to January 29, 2013, for the payment of a dependency allowance for the Veteran's spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel
INTRODUCTION

The Veteran served in the Navy on active duty from August 1972 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA). Jurisdiction over the matter currently rests with the RO in Montgomery, Alabama.

The Board notes that the record reflects a timely appeal of the issue of attorney's fees. However, the issue has yet to be certified by the RO. To ensure that all necessary development is accomplished before adjudication, the Board shall not take jurisdiction over that issue at this time.


FINDINGS OF FACT

1. VA received an initial claim of entitlement to service connection for schizophrenia on March 4, 1999; and, there is no evidence that a formal or informal claim evidence was submitted prior to that date.

2. From March 4, 1999, to February 27, 2011, the Veteran's schizophrenia was manifested by flattened affect, paranoid delusions, anxiety, depression, suspiciousness, auditory hallucinations, sleep impairment, nightmares, difficulties maintaining some social relationships, reduced reliability and productivity, diminished motivation, and difficulty focusing.

3. From February 28, 2011, to January 29, 2013, the Veteran's schizophrenia was manifested by grossly inappropriate behavior, persistent danger of hurting self or others, paranoid delusions, intermittent inability to maintain minimal personal hygiene, impaired insight and judgment, auditory hallucinations of a command nature, difficulties in getting along with others, rambling speech, and tangential thoughts.

4. The Veteran is in receipt of a disability compensation evaluated as 50 percent disabling from March 4, 1999.

5. In October 2009, VA received notification from the Veteran that he had been married since May 22, 1999.


CONCLUSIONS OF LAW

1. The criteria for the assignment of an effective date prior to March 4, 1999, for the award of service connection for schizophrenia have been not met. 38 U.S.C. §§ 5110, 5103A (2012); 38 C.F.R. 3.159, 3.400 (2017).

2. The criteria for an initial rating in excess of 50 percent for schizophrenia from March 4, 1999, to February 27, 2011, were not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Codes 9201, 9411 (2017).

3. The criteria for an initial rating of 100 percent for schizophrenia from February 28, 2011, to January 29, 2013, have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Codes 9201, 9411 (2017).

4. The criteria for an effective date of May 22, 1999, for the payment of a dependency allowance for the Veteran's spouse has been met. 38 U.S.C. §§ 103 (c), 1115 , 5110 (2012); 38 C.F.R. §§ 3.1 (j), 3.4 (b)(2), 3.50, 3.205 (a), 3.401 (b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012) defined VA's duty to notify and assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2017).

This appeal arises, in part, from the Veteran's disagreement with the effective dates assigned following a grant of entitlement to service connection for schizophrenia and with the initial rating assigned. Once service connection is granted and the claim is substantiated, as is the case here, additional notice is not required, and any defect in the notice is not prejudicial. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159 (b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

Additionally, this appeal arises from disagreement over the effective date assigned for the payment of a dependency allowance for the Veteran's spouse. In light of the Board's favorable decision herein, further assistance is unnecessary to aid the Veteran in substantiating his claim for an earlier effective date for the payment of a dependency allowance for his spouse.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C. §5103A (c)(2). All records pertaining to the conditions at issue are presumptively relevant. Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must seek those records even if they do not appear potentially relevant based upon the available information. Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).

With regard to the duty to assist, the Veteran's VA and pertinent non-VA treatment records have been secured. In addition, VA examinations were afforded in November 2008 and June 2004. The Veteran has not challenged the adequacy of the examinations. Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). Thus, the Board finds that VA's duty to assist has been met. 38 C.F.R. § 3.159(c)(4) (2017).

II. Legal Criteria

Earlier Effective Date for Schizophrenia

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service. Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later. 38 U.S.C. § 5110 (a), (b); 38 C.F.R. § 3.400 (b). Most awards of secondary service connection will arise more than one year after service; however, the rules governing direct service connection will apply when the claim is received within one year after separation from service. 38 U.S.C. § 5110 (b)(1).

The Veteran contends that he is entitled to an earlier effective dates for the award of service connection for schizophrenia.

On March 4, 1999, VA received the Veteran's claim for service connection for schizophrenia, originally claimed as psychological stress, confusion, and anxiety.  

In a December 2017 appellate brief, the Veteran, through his representative, contended that the Veteran is entitled to an earlier effective date for his service-connected schizophrenia on the ground that the effective date can be as early as the date of receipt of claim on which a prior evaluation was made when a claim is reopened based on previously missing service medical records. December 2017 Appellate Brief (citing to 38 C.F.R. § 3.400(q)(2) and Taylor v. Nicholson, 21 Vet. App. 126 (2007).

Upon review of the record, the Board finds that the Veteran's award of service connection for schizophrenia has been assigned the earliest effective date permitted under VA regulations. See 38 C.F.R. § 3.400 (b). As the regulations apply here, the effective date for the grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later. The record reflects that the Veteran first filed for service connection for schizophrenia on March 4, 1999.  There is no documentation of an earlier denial and subsequent reopening of a service connection for schizophrenia.  There is likewise no evidence of correspondence dated earlier than March 1999, which could be construed as a formal or informal claim for service connection.  It is true that the Veteran had interactions with VA as early as 1974, which involved education benefits.  However, as stated, there was no claim for service connection prior to March 1999.  As none of the exceptions to the rule are applicable here, an effective date prior to March 4, 1999, is unwarranted, and the Board must deny the claim. See 38 C.F.R. § 3.400.

Increased Rating for Schizophrenia

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C. § 1155. It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms warranting different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

In relevant part, 38 U.S.C. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Service connection for schizophrenia was granted by the Board in a June 2010 decision. In a July 2010 rating decision, the RO assigned a 50 percent initial disability rating effective March 4, 1999. In a March 2017 rating decision, the RO granted a 100 percent disability rating effective January 29, 2013. The Veteran contends that his schizophrenia is more disabling than currently evaluated for the portion of the period of appeal prior to January 29, 2013.

The regulations establish a general rating formula for mental disorders, including schizophrenia. 38 C.F.R. § 4.130. Under the General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Codes 9201, 9411.

Additionally, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike settings); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Codes 9201, 9411.

Finally, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Codes 9201, 9411.

In reviewing the evidence of record, the Board will consider the assigned Global Assessment Functioning (GAF) score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability. Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "
§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. It is the responsibility of the rating specialist to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. 38 C.F.R. §§ 4.2, 4.126. 

In March 1999, the Veteran received psychiatric counseling following a recent history of hospitalizations. See March 1999 letter from G.M. The treating physician noted symptoms of paranoia, anxiety, depression, and suspiciousness. The Veteran reported experiencing difficulties in maintaining some social relationships and that his occupational endeavors had been tenuous. He also reported feeling pressured or threatened by his superiors, decreased work efficiency, and intermittent periods of inability to perform certain tasks. In addition, he reported diminished motivation in continuing in his profession of accounting and difficulty focusing.

The Veteran was hospitalized in September 1999 for extreme paranoia. See October 1999 N.O.M.H.C. psychiatric evaluation. In a subsequent psychiatric evaluation, the Veteran complained of depression and stated that he felt that he and his family were in danger. Id. Specifically, the Veteran reported feeling watched by the federal government because he had sued them. The treating physician noted that the Veteran was well groomed and exhibited appropriate behavior, normal speech, full and appropriate affect, grossly intact memory, logical and goal-directed thought process, and good judgment and impulse control by history. The Veteran also denied suicidal ideations, homicidal ideations, and hallucinations.

An additional psychiatric evaluation was performed in March 2001. See March 2001 N.O.M.H.C. psychiatric evaluation. The Veteran complained of paranoia, feeling uptight, and a history of paranoia attacks. He also reported feeling that he was being watched and that his phone was "bugged as part of an investigation." Id. In addition, he reported experiencing insomnia due to staying up and watching over his family. He also reported excellent energy and motivation and denied having suicidal or homicidal ideations. The treating physician noted that the Veteran was dressed appropriately, well-groomed, and exhibited generally good hygiene. The physician also noted that he was well-articulated, had a pleasant affect congruent with mood, and had good memory, judgment, and impulse control. No evidence of perceptual disturbance or formal thought disorder was indicated. The physician assigned a GAF score of 60.

In letters received in February 2002, the Veteran's mother and brother reported instances of paranoia, including paranoia involving the federal government and his naval service. See February 2002 letter from mother, R.P.; February 2002 letter from brother, W.P.

The Veteran was hospitalized in November 2002 with an admitting diagnosis of psychosis. See November 2002 VA initial interdisciplinary patient assessment. The Veteran reported hearing God talking to him. He denied having suicidal or homicidal ideations. He also reported that he felt paranoid "thinking the lives of the people in [his] community are in danger and that [he is] the cause of it." See November 2002 VA health and physical mental health admission note. 
In March 2003, the Veteran presented to the VA mental health clinic. A mental status examination revealed a clean and neat appearance, full orientation, grossly intact memory, clear speech, "OK" mood, constricted affect, logical and goal directed thought process, paranoia, auditory hallucinations, and good judgment and insight. The Veteran denied having suicidal or homicidal ideations. The treating physician assigned a GAF score of 55. A subsequent November 2003 mental status examination noted similar results as well as a flattened affect.

A VA psychiatric examination took place in June 2004. The examiner described the Veteran's psychiatric symptoms over the last year as medium in terms of severity with occasional paranoia controlled by medication. The examiner also noted that he did not appear to be depressed. A mental status examination revealed that the Veteran was neatly and appropriately dressed, had good hygiene, had a logical thought process, did not have delusions or suicidal or homicidal thoughts, was fully oriented, had minimal memory loss or impairment, did not have any ritualistic behavior that interferes with routine activity, had normal speech, and did not have impaired impulse control. The Veteran reported that he was depressed to some degree. He also reported sleep impairment and denied having any panic attacks. Further, the Veteran reported having social relationships, including many acquaintances and some friends at church, and that he was the president of a bible teaching group that works with children.

The Veteran submitted to a further VA examination in November 2008. The Veteran reported auditory hallucinations, depressed mood, insomnia, and nightmares. He also indicated that his depression was less frequent due to his medicine. A mental status examination revealed that he was clean and neatly groomed, had a mildly constricted affect, and was fully oriented. The examination also revealed that he had an unremarkable thought process and content, paranoid delusions, persistent auditory hallucinations, sleep impairment, good impulse control, and normal memory. 

During the examination, the Veteran reported an "OK" mood and feeling "little scared[.]" See November 2008 Compensation and Pension Examination Note. He also denied having suicidal or homicidal ideations. The examiner noted that the Veteran understands outcome of behavior and noted no inappropriate or ritualistic behavior or panic attacks. The examiner determined that his symptoms resulted in reduced reliability and productivity. The examiner cited the Veteran's reports that he gets along with his family, has friends to whom he feels close, thinks clearly, and carries out activities of daily living. The examiner also noted that the Veteran's main dysfunction was in the area of work due to his feelings of paranoia. The examiner assigned a GAF score of 65.

On February 28, 2011, the Veteran was brought to the emergency room after reportedly threating others with a knife and engaging in bizarre behavior. See February 28, 2011, M.C.L.N.O. consultation report. While being treated, the Veteran became "very angry" and stood up during questioning. Id. The treating resident noted a guarded affect as well as impaired judgment and insight. The Veteran reportedly stated that he "want[ed] to kill someone in the far future[.]" Id.

The Veteran was again hospitalized March 2011 after exhibiting bizarre behavior. See March 2011 M.C.L.N.O. ED physician note; March 2011 M.C.L.N.O. discharge summary. Specifically, the Veteran was reportedly at McDonalds when the manager called the police stating that he was being disruptive and bothering customers. Upon arrival, the Veteran appeared to be disheveled, hyper-religious, loud, pressured speech, and was tangential, easily distractible, but redirectable. He was also reportedly hyperverbal, irritable and, argumentative, and showed poor social boundaries, including inappropriate and hypersexual behaviors. The Veteran denied homicidal or suicidal ideations, but reported that he heard God speaking to him. 

In July 2011, the Veteran presented to the VA mental health clinic. He reported an exacerbation of schizophrenia, including auditory hallucinations, and stated that the "public had a problem with [him]." See July 2011 VA mental health psychiatry note. In addition, he reported that he was taken to jail three (3) times from fast food restaurants for public indecency, trespassing, disturbing the peace. 

The Veteran was brought to the emergency room again in March 2012 after he was found on a cargo ship wearing only boxers. See March 2012 T.M.C. emergency room visit report; March 2012 T.M.C. consultation report. Initially, the Veteran refused to answer questions, but then admitted that he planned to take over the ship and took off his clothes in case he had to swim. While being treated, he became aggressive and "took a swing" at hospital staff and was placed in restraints. Id. The Veteran appeared disheveled and was paranoid, noncooperative, and hypersexual. His affect was blunted and his thought process was unable to be assessed secondary to noncooperativeness. His insight and judgment were described as poor.

A court-ordered competency evaluation took place in August 2012. See August 2012 letter from Dr. R.S. The physician noted that the Veteran experienced daily auditory hallucinations, some of which of a command nature. In addition, the physician noted that the Veteran appeared to be delusionally paranoid and grandiose and, as a result, encountered difficulties in getting along with others. During most of the competency examination, the Veteran spoke in a virtually "nonstop" fashion and rambled on tangentially from one "psychotic subject" to another. Id. The physician noted that the Veteran felt justified in his behavior and, as a result, found his ability to actually understand the legal proceedings against to be compromised. 

In a July 2012 letter, the Veteran's physician, Dr. H.C., reported that the Veteran has had severe exacerbations of his condition over the past couple of years despite compliance and his psychotropic medication. During these periods, the Veteran reportedly hears voices, becomes delusional, and has impaired insight and judgment.

Upon review of the record, the Board finds, first, that the preponderance of the competent and credible evidence of record is against a rating in excess of 50 percent for schizophrenia from March 4, 1999, to February 27, 2011. The record reflects that, prior to February 28, 2011, the Veteran exhibited symptoms of paranoid delusions, anxiety, depression, suspiciousness, auditory hallucinations, sleep impairment, nightmares, difficulties maintaining some social relationships, reduced reliability and productivity, diminished motivation, and difficulty focusing. Neither the VA examinations nor the Veteran's treatment providers found total occupational and social impairment prior to February 28, 2011. There were also no reports or findings of gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss of close relatives, own occupation, or own name prior to February 28, 2011. 

The Board acknowledges the reports of delusions and auditory hallucinations prior to February 28, 2011. However, the Board stresses that the presence of a specified symptom or quantity of symptoms in the Rating Schedule is not required to warrant the assigned rating for schizophrenia. See Mauerhan v. Principi, 16 Vet. App. 436 (2002). As stated above, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. A 100 percent disability rating requires total occupational and social impairment. The Veteran was employed during the period of appeal until January 2003. See August 2013 VA Form 21-8940. The June 2004 VA examination noted medium psychiatric symptoms and occasional paranoia controlled by medication. During the examination, the Veteran reported having social relationships and that he was the president of a bible teaching group that works with children. Moreover, the November 2008 VA examination noted only reduced reliability and productivity and that the Veteran reportedly got along well with his family and has close friends. Accordingly, a 100 percent disability evaluation for schizophrenia prior to February 28, 2011, is unwarranted. See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9201, 9411.

In addition, a 70 percent disability rating for schizophrenia prior to February 28, 2011, is unwarranted. Neither the VA examinations nor the Veteran's treatment providers found occupational and social impairment with deficiencies in most areas prior to February 28, 2011. Further, there were no reports of suicidal ideation; obsessional rituals interfering with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control; special disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships prior to February 28, 2011. Throughout the record prior to February 28, 2011, the Veteran denied having suicidal and homicidal ideations, and mental status examinations noted appropriate hygiene and normal speech. While the Veteran did report difficulties maintaining social relationships, there is no finding of record that those difficulties prevented him from being able to establish and maintain effective relationships. Indeed, in both the June 2004 and November 2008 VA examination, the Veteran reported having social relationships, including many acquaintances and close friends. Accordingly, the criteria for an initial rating in excess of 50 percent for schizophrenia prior to February 28, 2011, have not been met. See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9201, 9411.

Simultaneously, however, the Board finds that the preponderance of the competent and credible evidence of record establishes that an initial rating of 100 percent from February 28, 2011 to January 29, 2013, is warranted. The medical record clearly reflects a sharp deterioration of the Veteran's psychiatric symptomatology on February 28, 2011, the day he was hospitalized for reportedly threating others with a knife and engaging in bizarre behavior. While being treated, the Veteran expressed homicidal ideation and anger. Unfortunately, this downturn continued. Between 2011 and 2012, the Veteran was hospitalized multiple times for grossly inappropriate behavior, including disturbing the peace at commercial establishments. The Veteran's disruptive behavior was associated, in part, with persistent auditory hallucinations. During these occasions, the Veteran appeared disheveled and spoke in a tangential or rambling manner. The Veteran continued to pose a persistent danger to himself and others, as exemplified by his alleged boarding of a cargo ship and multiple assaults of hospital staff. The August 2012 competency evaluation revealed similar symptomatology and indicated that the Veteran felt justified in his behavior. In all, the evidence total occupational and social impairment from February 28, 2011, is overwhelming. Accordingly, the criteria for an initial rating of 100 percent for schizophrenia from February 28, 2011, to January 29, 2013, have been met. See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Codes 9201, 9411.

In reaching these decisions, the Board has carefully reviewed the Veteran's statements of record. See, e.g., March 2014 VA Form 9; August 2013 correspondence. The Veteran has argued that in its June 2010 decision granting service connection for schizophrenia, the Board stated that it "fully grant[ed]" the claim and that he, therefore, is entitled to a 100 percent disability rating for the entire period of appeal. For purposes of clarification, the Board informs the Veteran that the favorable June 2010 decision was limited to the issue of service connection. The Board did not assign a disability rating for schizophrenia at that time.

Further, the Board has considered an extraschedular evaluation under 38 C.F.R. § 3.321 (b)(1). The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). In this case, the Veteran has not asserted, and the evidence does not show, that his service-connected schizophrenia is not adequately contemplated by the schedular rating criteria for the period prior to February 28, 2011. Therefore, discussion of whether an extraschedular rating must be considered is not necessary. Doucette v. Shulkin, 28 Vet. App. 366 (2017).

Lastly, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the Veteran's claim for increase above what is granted herein, that doctrine is not helpful to the Veteran. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Earlier Effective Date for Dependency Allowance

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent, including a spouse and each child. 38 U.S.C. § 1115; 38 C.F.R. § 3.4 (b)(2). The additional allowance is payable from the effective date of the rating if proof of dependency is received within one year from the date of notification of such rating action. 38 U.S.C. § 5110 (f). The effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the veteran's award. 38 C.F.R. § 3.401 (b).

For VA purposes, a "spouse" is defined as a person whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1 (j). 38 C.F.R. § 3.50 (a). "Marriage," in turn, refers to a marriage that is valid under the law of the place where the parties resided at the time of marriage or the law of the place where the parties resided when the right to benefits accrued. 38 U.S.C. § 103 (c); 38 C.F.R. § 3.1 (j). A valid marriage may be established by various types of documentary evidence together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage, provided that such facts, if they were to be corroborated by the evidence, would warrant acceptance of the marriage as valid. 38 C.F.R. § 3.205 (a).

In October 2009, VA received a Declaration of Status of Dependents from the Veteran. In the form, the Veteran indicated that he married T.P. on May 22, 1999, and that they were separated, but not divorced. He also indicated that he continued to contribute $140 a month to support his wife.  A November 2009 letter from the RO advised the Veteran that his claim for dependency had been denied based on the fact that, at that time, he was in receipt of service-connected compensation in excess of 30 percent.  There was no indication that the information that the Veteran provided was inadequate.

As stated above, the RO granted a 50 percent initial disability rating for the Veteran's schizophrenia in a July 2010 rating decision. The RO assigned an effective date of March 4, 1999.  

The Veteran submitted a marriage certificate in May 2014. The certificate reflects that the Veteran married T.P. on May 22, 1999.

In a June 2015 rating action, the RO granted a dependency allowance for the Veteran's spouse effective January 29, 2013. In a subsequent Statement of the Case (SOC), the RO stated that the Veteran provided VA with several Declarations of Status of Dependents, but "voided" each time to identify T.P. as his spouse and did not notify the RO of his marriage until January 29, 2013.  

Upon review of the record, the Board finds that the criteria for an effective date of May 22, 1999, for the payment of a dependency allowance for the Veteran's spouse have been met. The record reflects that the RO received a Declaration of Status of Dependents in October 2009 clearly indicating that the Veteran has been married to T.P. since May 22, 1999. Therefore, the RO was notified of the Veteran's marriage when it granted a 50 percent disability evaluation for schizophrenia in July 2010. Accordingly, an effective date of May 22, 1999, for the payment of a dependency allowance for the Veteran's spouse is warranted. See 38 C.F.R. §§ 3.1 (j), 3.4 (b)(2), 3.401 (b).





	(ORDER ON NEXT PAGE)



ORDER

Entitlement to an effective date prior to March 4, 1999, for establishing service connection for schizophrenia is denied.

Entitlement to an initial rating in excess of 50 percent prior to February 28, 2011, for schizophrenia is denied.

Entitlement to an initial rating of 100 percent from February 28, 2011, to January 29, 2013, for schizophrenia is granted, subject to the law and regulations governing payment of monetary benefits.

Entitlement to an effective date of May 22, 1999, for the payment of a dependency allowance for the Veteran's spouse is granted, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


